Weaver, J.
(dissenting). — Nor reasons quite fully set forth by me in an opinion filed upon the original submission of this case, and reported in 115 N. W. 607, I dissent from the conclusion now reached by the majority. Without burdening this dissent with a repetition of the statement and discussion there found, I have only to say that I- am still satisfied with the correctness of the decision there announced, and must therefore decline to follow the court in receding from what I deem a sound position to one which it must ultimately abandon if we are to have any effectual safeguard against grave abuses in the matter of contracts for the construction of municipal improvements. In the case before us the contracting company, presumably by underbidding its competitors, secured' the award of a job for constructing a large ámount of paving. When the work was done it asked, 'and the city council allowed to it, compensation far in excess of the sum for which it had specifically and expressly undertaken to perform the work. That action the majority opinion approves and upholds, on the theory that, while the contract as executed by the parties is precisely what the plaintiff asserts it to have been, it did not in fact embody their mutual understanding .as to the compensation to be paid and the basis of its computation. If this is to be the rule, what is the use of having any contract? What indeed is the use of enacting statutes for the protection of the taxpayer, if a contractor by underbidding may shut out his competitors, and then demand and receive in excess of the contract price whatever the city council in its liberality may see fit to concede to him ? What guaranty is left for fair competition in the letting *267of contracts ? How are the property owners and taxpayers to know what burdens are being placed upon their shoulders until it is too late for adequate redress? I am not saying or in any manner suggesting that fraud or intentional wrongdoing is involved in this particular case, but I do say that the system to which we here give our approval is inconsistent with the spirit and purpose of our laws regulating the conduct of municipal business, and that by loosening the tension of legal restraint it tends to make fraud both easy and profitable.
In my judgment the decree appealed from should be affirmed.
Sherwin, J., concurs in the foregoing dissent.